DETAILED ACTION
The response filed on 06/01/2021 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1, 2, 4-7 and 9-13 have been amended.
No claim(s) has/have been cancelled or added.
Claims 1-13 are currently pending for examination.

Drawings
The Examiner contends that the drawings submitted on 08/02/2019 are acceptable for examination proceedings.

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 05/26/2021.
Response to Arguments
Applicant's Remarks (see on page 7-8), filed 06/01/2021, regarding Objection to Drawings have been fully considered and are persuasive. The objections to drawings have been withdrawn.
Applicant's Remarks (see on page 8), filed 06/01/2021, regarding Objection to Claims have been fully considered and the claims have been amended. The objections to claims 2, 4-6, 7, 9-11 and 13 have been withdrawn in view of the amendment.
Applicant's Remarks (see on page 8), filed 06/01/2021, regarding Double Patenting have been fully considered and the Applicant defers from filing the terminal disclaimer. The nonstatutory obvious double patenting rejections have been maintained.
Applicant's Remarks (see on page 7-8), filed 06/01/2021, regarding Claim Rejections – 35 U.S.C. § 112 have been fully considered and the claims have been amended. The rejection to claims 1-13 under 35 U.S.C. § 112(b) have been withdrawn in view of the amendment.
Applicant's arguments with respect to claim 1 have been fully considered but are moot in view of the new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below.
This Office action is made Final.

Claim Objections
Claims 6, 11 and 13 are objected to because of the following informalities:
Claims 6, 11 and 13 recite “operably” in line 4, line 5 and line 5 respectively. Language that suggests or makes optional (i.e., operably) but does not require step to be performed or does not limit the scope of the claim to a particular structure or does not limit the scope of a claim or 
Claim 13 recites “connectable” in line 5. Language that suggests or makes optional (i.e., connectable) but does not require step to be performed or does not limit the scope of the claim to a particular structure or does not limit the scope of a claim or claim limitation(s). Such clauses may render parts of the claim(s) optional (see MPEP 2106 and 2111.04).
Appropriate corrections are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/530,775 hereinafter (‘775) in view of He et al. (US 2020/0015312) hereinafter “He”.  Although the conflicting claims are not identical, they are not patentably distinct from each other. 

Regarding pending claim 1, the claim’s limitations 1, 2, and 5 are substantially the same as claim 1 of ‘775. These claims are fully covered by claim 1’s limitations 1-3 of ‘775.
However, ‘775 does not recite “limitations 3 and 4”. In the same analogous art, He teaches limitations 3: receiving information about at least one discontinuous reception (DRX) timer for configuring a DRX operation (see FIG. 1; see ¶ [0125] [0141], the base station generates sets of DRX configuration information i.e., the DRX parameter and the timer and sends the DRX configuration to the terminal/UE); and limitations 4: receiving downlink control information (DCI) during an On-duration based on the at least one DRX timer (see FIG. 1; see ¶ [0077] [0144], receiving DCI information based on the determined DRX configuration/DRX timer).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide receiving information about DRX timer as taught by He, in the system of ‘775, so that it would provide to perform flexible DRX configuration on a terminal for multiple service types, thereby adapting to future mobile communication technology requirements (He: see ¶ [0008], lines 4-6).
The table below shows only Example (sample) of how each of the limitation(s) of claims 1-5 is/are anticipated by claims 1-5 of ‘775.
This is a provisional nonstatutory double patenting rejection.
Instant Application No. 16/530,709
Co-pending Application No. 16/530,775
1. A method of receiving a physical downlink shared channel (PDSCH) by a user equipment (UE) in a wireless communication system, the method comprising:

Limitation 1: receiving a physical downlink control channel (PDCCH) through control resource set (CORESET) #0;

Limitation 2: receiving a physical downlink shared channel (PDSCH) scheduled based on the PDCCH and a demodulation reference signal (DMRS) for the PDSCH;

Limitation 3: receiving information about at least one discontinuous reception (DRX) timer for configuring a DRX operation; and

Limitation 4: receiving downlink control information (DCI) during an On-duration based on the at least one DRX timer,

Limitation 5: wherein when the PDCCH is addressed to a system information-radio network temporary identifier (SI-RNTI), a reference point for the DMRS is subcarrier #0 of a lowest-numbered resource block (RB) among RBs included in the CORESET #0.
1. A method of receiving a demodulation reference signal (DMRS) by a user equipment (UE) in a wireless communication system, the method comprising:

Limitation 1: receiving a physical downlink control channel (PDCCH) through control resource set (CORESET) #0; and

Limitation 2: receiving a physical downlink shared channel (PDSCH) scheduled based on the PDCCH and a DMRS for the PDSCH,










Limitation 3: wherein when the PDCCH is addressed to a system information-radio network temporary identifier (SI-RNTI), a reference point for the DMRS is subcarrier #0 of a lowest-numbered resource block (RB) among RBs included in the CORESET #0.
2. The method of claim 1, wherein the CORESET #0 is configured based on a physical broadcast channel (PBCH) included in a synchronization signal (SS)/PBCH block.
2. The method of claim 1, wherein the CORESET #0 is configured based on a physical broadcast channel (PBCH) included in a synchronization signal (SS)/PBCH block.
3. The method of claim 1, wherein the PDCCH is received through search space #0 of the CORESET #0.
3. The method of claim 1, wherein the PDCCH is received through search space #0 of the CORESET #0.
4. The method of claim 1, wherein the search space #0 is a common search space configured based on a physical broadcast channel (PBCH) included in a synchronization signal (SS)/PBCH block.
4. The method of claim 1, wherein the search space #0 is a common search space configured based on a physical broadcast channel (PBCH) included in a synchronization signal (SS)/PBCH block.
5. The method of claim 1, wherein the UE is communicable with at least one of a UE other than the UE, a network, a base station (BS), or an autonomous driving vehicle.
5. The method of claim 1, wherein the UE is communicable with at least one of a UE other than the UE, a network, a base station (BS), or a self-driving vehicle.


Claims 1-13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/869,244 hereinafter (‘244) in view of He et al. (US 2020/0015312) hereinafter “He”.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Regarding pending claim 1, the claim’s limitations 1, 2, and 5 are substantially the same as claim 1 of ‘244. These claims are fully covered by claim 1’s limitations 3-5 of ‘244.
However, ‘244 does not recite “limitations 3 and 4”. In the same analogous art, He teaches limitations 3: receiving information about at least one discontinuous reception (DRX) timer for configuring a DRX operation (see FIG. 1; see ¶ [0125] [0141], the base station generates sets of DRX configuration information i.e., the DRX parameter and the timer and sends the DRX configuration to the terminal/UE); and limitations 4: receiving downlink control information (DCI) during an On-duration based on the at least one DRX timer (see FIG. 1; see ¶ [0077] [0144], receiving DCI information based on the determined DRX configuration/DRX timer).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide receiving information about DRX timer as taught by He, in the system of ‘244, so that it would provide to perform flexible DRX configuration on a terminal for multiple service types, thereby adapting to future mobile communication technology requirements (He: see ¶ [0008], lines 4-6).
The table below shows only Example (sample) of how each of the limitation(s) of claims 1-5 is/are anticipated by claims 1-5 of ‘244.


Instant Application No. 16/530,709
Co-pending Application No. 16/869,244
1. A method of receiving a physical downlink shared channel (PDSCH) by a user equipment (UE) in a wireless communication system, the method comprising:









Limitation 1: receiving a physical downlink control channel (PDCCH) through control resource set (CORESET) #0;

Limitation 2: receiving a physical downlink shared channel (PDSCH) scheduled based on the PDCCH and a demodulation reference signal (DMRS) for the PDSCH;

Limitation 3: receiving information about at least one discontinuous reception (DRX) timer for configuring a DRX operation; and

Limitation 4: receiving downlink control information (DCI) during an On-duration based on the at least one DRX timer,

Limitation 5: wherein when the PDCCH is addressed to a system information-radio network temporary identifier (SI-RNTI), a reference point for the DMRS is subcarrier #0 of a lowest-numbered resource block (RB) among RBs included in the CORESET #0.
1. A method of receiving a demodulation reference signal (DMRS) by a user equipment (UE) in a wireless communication system, the method comprising:

Limitation 1: receiving a synchronization signal/physical broadcast channel (SS/PBCH) block;

Limitation 2: acquiring information related to control resource set (CORESET) #0 from a PBCH included in the SS/PBCH block;

Limitation 3: receiving a physical downlink control channel (PDCCH) through the CORESET #0; and

Limitation 4: receiving a physical downlink shared channel (PDSCH) scheduled based on the PDCCH and a DMRS for the PDSCH,










Limitation 5: wherein, based on the PDCCH is addressed to a system information-radio network temporary identifier (SI-RNTI), a reference point for the DMRS is subcarrier #0 of a lowest-numbered resource block (RB) among RBs included in the CORESET #0.
2. The method of claim 1, wherein the CORESET #0 is configured based on a physical broadcast channel (PBCH) included in a synchronization signal (SS)/PBCH block.
2. The method of claim 1, wherein the CORESET #0 is configured based on a PBCH included in the SS/PBCH block.

3. The method of claim 1, wherein the PDCCH is received through search space #0 of the CORESET #0.
4. The method of claim 1, wherein the search space #0 is a common search space configured based on a physical broadcast channel (PBCH) included in a synchronization signal (SS)/PBCH block.
4. The method of claim 1, wherein the search space #0 is a common search space configured based on a PBCH included in the SS/PBCH block.
5. The method of claim 1, wherein the UE is communicable with at least one of a UE other than the UE, a network, a base station (BS), or an autonomous driving vehicle.
5. The method of claim 1, wherein the terminal is allowed to communicate with at least one of another terminal, a network, a base station, or an autonomous vehicle.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou (US 2018/0227156 A1) hereinafter “Papasakellariou” in view of He et al. (US 2020/0015312 A1) hereinafter “He” further in view of Nam et al. (US 2019/0349149 A1) hereinafter “Nam”.

Regarding claims 1, 6 and 11, Papasakellariou discloses a method of receiving a physical downlink shared channel (PDSCH) by a user equipment (UE) in a wireless communication system (see ¶ [0004-05], a method for a user equipment (UE) to receive a physical downlink control channel (PDCCH) in a wireless communication system), an apparatus for receiving a physical downlink shared channel (PDSCH) in a wireless communication system, comprising: at least one processor; and at least one computer memory operably connected to the at least one processor and storing instruction that, when executed by the at least one processor (see FIG. 3; see ¶ [0063], UE includes a processor and a memory), and a user equipment (UE) for receiving a physical downlink shared channel (PDSCH) in a wireless communication system, comprising: at least one transceiver; at least one processor; and at least one computer memory operably connected to the at least one processor and storing instruction that, when executed by the at least one processor (see FIG. 3; see ¶ [0063], UE includes a radio frequency transceiver, a processor and a memory), the method comprising:
receiving a physical downlink control channel (PDCCH) through control resource set (CORESET) #0 (see ¶ [0005] [0095], receiving PDCCH in control resource set/a first number Nbundle,1);
receiving (i) a physical downlink shared channel (PDSCH) scheduled based on the PDCCH and (ii) a demodulation reference signal (DMRS) for the PDSCH (see FIG. 4; see ¶ [0074-76] [0098], gNB transmitting PDSCH and DMRS associated with PDSCH); and
(see ¶ [0074] [0076] [0126], gNB transmitting DCI through respective DL channels in non-DRX mode),
wherein, based on the PDCCH associated with to a system information-radio network temporary identifier (SI-RNTI), the DMRS is among RBs included in the CORESET #0 (see ¶ [0074] [0089-90], DCI through PDCCH conveying system information-radio network temporary identifier (SI-RNTI) and see FIG. 4-6; see ¶ [0075-76], receiving DMRS in a first slot in resource blocks/RBs/control resource sets. Note that “CORESET #0” where “#0” has no actual meaning thus, no patentable weight because it appears to allow one or more CORESET(s)).
Although Papasakellariou discloses receiving DCI during an On-duration/DRX timer, but does not explicitly discloses receiving information about DRX timer.
However, He discloses receiving information about at least one discontinuous reception (DRX) timer for configuring a DRX operation (see FIG. 1; see ¶ [0125] [0141], the base station generates sets of DRX configuration information i.e., the DRX parameter and the timer and sends the DRX configuration to the terminal/UE); and
receiving downlink control information (DCI) during an On-duration based on the at least one DRX timer (see FIG. 1; see ¶ [0077] [0144], receiving DCI information based on the determined DRX configuration/DRX timer).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide receiving information about DRX timer as taught by He, in the system of Papasakellariou, so that it would provide to perform flexible DRX configuration on a terminal for multiple service types, thereby adapting to future mobile communication technology requirements (He: see ¶ [0008], lines 4-6).

However, Nam discloses wherein based on the PDCCH associated with a system information-radio network temporary identifier (SI-RNTI), a reference point for the DMRS is subcarrier #0 of a lowest-numbered resource block (RB) among RBs included in the CORESET #0 (see ¶ [0072-73] [0116], DCI obtained within the CORESET such as CORESET #0 where PDCCH carrying DCI using system information-radio network temporary identifier (SI-RNTI) and using reference points for mapping of reference signals (DMRS) is a subcarrier with index 0 in a lowest numbered common resource block (RB) in CORESET0. Note that “subcarrier #0” where “#0” has no actual meaning thus, no patentable weight because it appears to allow one or more subcarrier(s)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a reference point for the DMRS is subcarrier #0 of a lowest-numbered resource block (RB)as taught by Nam, in the combined system of Papasakellariou and He, so that it would provide to identify a reference point for RB bundling for the system information where the reference point may be a lowest numbered RB in an initial active bandwidth part (Nam: see ¶ [0052]).

Regarding claims 2 and 7, the combined system of Papasakellariou, He and Nam discloses wherein the CORESET #0 is configured based on a physical broadcast channel (PBCH) included in a synchronization signal block (SSB) (Nam: see FIG. 3; see ¶ [0128], the cell-defining SS/PBCH block used to configure the CORESET0).

Regarding claims 3 and 8, the combined system of Papasakellariou, He and Nam discloses wherein the PDCCH is received through search space #0 of the CORESET #0 (Nam: see ¶ [0115] [0131], the PDCCH search spaces located within CORESET0 for transmission of control information on PDCCH. Note that “search space #0” where “#0” has no actual meaning thus, no patentable weight because it appears to allow one or more search space(s)).

Regarding claims 4 and 9, the combined system of Papasakellariou, He and Nam discloses wherein the search space #0 is a common search space configured based on a physical broadcast channel (PBCH) included in a synchronization signal block (SSB) (Papasakellariou: see ¶ [0123], the first search space can be a common search space; and Nam: see ¶ [0072] [0129], the search space may be a common search space configure by PBCH (i.e., cell-defining SS/PBCH block)).

Regarding claims 5 and 10, the combined system of Papasakellariou, He and Nam discloses wherein the UE is communicated with at least one of a base station (BS) (Papasakellariou: see FIG. 1; see ¶ [0048], the eNB provides wireless broadband access to the UE).

Regarding claims 12 and 13, Papasakellariou discloses a method of transmitting a physical downlink shared channel (PDSCH) by a base station (BS) in a wireless communication system (see ¶ [0004] [0007], a method for a base station (BS) to transmit a physical downlink control channel (PDCCH) in a wireless communication system), and a base station (BS) for (see FIG. 2; see ¶ [0054], eNB includes RF transceivers, a processor and a memory), the method comprising:
transmitting a physical downlink control channel (PDCCH) through control resource set (CORESET) #0 (see ¶ [0007] [0095], transmitting PDCCH in control resource set/a first number Nbundle,1);
transmitting a physical downlink shared channel (PDSCH) scheduled based on the PDCCH and a demodulation reference signal (DMRS) for the PDSCH (see FIG. 4; see ¶ [0074-76] [0098], gNB transmitting PDSCH and DMRS associated with PDSCH); and
transmitting downlink control information (DCI) during an On-duration (see ¶ [0074] [0076] [0126], gNB transmitting DCI through respective DL channels in non-DRX mode),
wherein, based on the PDCCH associated with to a system information-radio network temporary identifier (SI-RNTI), the DMRS is among RBs included in the CORESET #0 (see ¶ [0074] [0089-90], DCI through PDCCH conveying system information-radio network temporary identifier (SI-RNTI) and see FIG. 4-6; see ¶ [0075-76], receiving DMRS in a first slot in resource blocks/RBs/control resource sets. Note that “CORESET #0” where “#0” has no actual meaning thus, no patentable weight because it appears to allow one or more CORESET(s)).
Although Papasakellariou discloses receiving DCI during an On-duration/DRX timer, but does not explicitly discloses receiving information about DRX timer.
However, He discloses transmitting information about at least one discontinuous reception (DRX) timer for configuring a DRX operation (see FIG. 1; see ¶ [0125] [0141], the base station generates sets of DRX configuration information i.e., the DRX parameter and the timer and sends the DRX configuration to the terminal/UE); and
transmitting downlink control information (DCI) during an On-duration based on the at least one DRX timer (see FIG. 1; see ¶ [0077] [0144], receiving DCI information based on the determined DRX configuration/DRX timer).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide transmitting information about DRX timer as taught by He, in the system of Papasakellariou, so that it would provide to perform flexible DRX configuration on a terminal for multiple service types, thereby adapting to future mobile communication technology requirements (He: see ¶ [0008], lines 4-6).
Although Papasakellariou discloses the DMRS is included in the CORESET #0, but does not explicitly disclose a reference point for the DMRS is subcarrier #0 of a lowest-numbered resource block (RB).
However, Nam discloses wherein based on the PDCCH associated with a system information-radio network temporary identifier (SI-RNTI), a reference point for the DMRS is subcarrier #0 of a lowest-numbered resource block (RB) among RBs included in the CORESET #0 (see ¶ [0072-73] [0116], DCI obtained within the CORESET such as CORESET #0 where PDCCH carrying DCI using system information-radio network temporary identifier (SI-RNTI) and using reference points for mapping of reference signals (DMRS) is a subcarrier with index 0 in a lowest numbered common resource block (RB) in CORESET0. Note that “subcarrier #0” where “#0” has no actual meaning thus, no patentable weight because it appears to allow one or more subcarrier(s)).
(Nam: see ¶ [0052]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241.  The examiner can normally be reached on Monday - Friday 8:00am to 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462